            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIO CHRISTIAN,                     :
        Plaintiff                    :
                                     :            No. 3:18-cv-1363
           v.                        :
                                     :            (Judge Rambo)
MARK GARMAN, et al.,                 :
       Defendants                    :

                                    ORDER
     AND NOW, on this 24th day of October 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Defendants’ motion for summary judgment (Doc. No. 18) is
           GRANTED IN PART and DENIED IN PART, as follows:

           a.    The motion (Doc. No. 18) is GRANTED with respect to
                 Plaintiff’s claims alleging excessive force, placement in pre-
                 hearing segregation, denial of access to the courts, retaliation,
                 equal protection violations, and failure to train, supervise, and
                 protect, and the Court is directed to defer the entry of judgment
                 in favor of Defendants on these claims until the conclusion of the
                 above-captioned proceedings;

           b.    The motion (Doc. No. 18) is DENIED WITHOUT
                 PREJUDICE with respect to Plaintiff’s procedural due process
                 claim regarding the allegedly false misconduct; and

     2.    Defendants may file, within thirty (30) days of the date of this Order, a
           second motion for summary judgment addressing Plaintiff’s procedural
           due process claim.

                                            s/Sylvia H. Rambo
                                            Sylvia H. Rambo
                                            United States District Judge
